MEMORANDUM **
Sukhwinder Kaur, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We grant the petition for review and remand.
Because neither the IJ nor BIA made an explicit credibility finding, we accept Kaur’s testimony as true. See Kataria v. INS, 232 F.3d 1107, 1113-14 (9th Cir. 2000).
The record compels the conclusion that Kaur was persecuted on account of her imputed political opinion because her credible testimony established that Indian police officers arrested and raped her because they wrongly believed she was a pro-militant activist like her father. See Lopez-Galarza v. INS, 99 F.3d 954, 959-60 (9th Cir.1996).
Because Kaur established past persecution, she is entitled to a rebuttable presumption that she possesses a well-founded fear of future persecution. See Popova v. INS, 273 F.3d 1251, 1259 (9th Cir.2001). The IJ did not consider whether the government rebutted this presumption by showing changed country conditions and, therefore, we remand for further proceedings consistent with this decision. See INS v. Ventura, 537 U.S. 12, 16-18, 123 *504S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.